NIELDS, District Judge.
Warner Bros. Pictures, Inc., moves that the bill of complaint be dismissed for failing to meet the requirements of Equity Rule 25 (28 USCA § 723). That rule requires the stating part of a bill to be “a. short and simple statement of the ultimate facts upon which the plaintiff asks relief, omitting any mere statement of evidence.”
In the eighty typed pages of - plaintiff’s bill there are extended recitals of what pur*331ports to be evidence of every sort of corporate mismanagement and abuse. At most these recitals are averments of evidentiary facts and not of ultimate facts, and plainly transgress the rule. Moreover, the bill violates the rule in being prolix. Such a hill is condemned in this circuit. In Gliwa v. United States Steel Corporation, 58 F.(2d) 920, 922 (C. C. A. 3), Judge Woolley said: “We really cannot tell from this pleading what precisely is the plaintiffs’ complaint in the various groups of causes of action, or whether, hidden under the mass of recited evidence, there is some cause of action legally susceptible of trial. * * * It is not the duty of a court in such ease to struggle in an effort to uncover and pick out some possible ground of complaint which, if properly stated, would present a cause of action. It is the duty of the plaintiffs themselves to state their complaint in simple terms so that a court may see what it is and, knowing, may try it properly. The plaintiffs have failed in this regard.”
The bill will be dismissed unless amended within thirty days after the filing of this memorandum.'